DETAILED ACTION
This office action is in response to the amendment filed on 1/27/2021. In the amendment, claims 1, 8 and 9 have been amended. Overall, claims 1-10 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gear stage” in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 5
In lines 1-2 recites “the first power generator is a shaft generator directly connected to an output of the internal combustion engine via a gear stage” however, it is not clear what is required by the claimed recitation in light of the specification since the specification does not disclose how the “first power generator” is “directly connected” to the “output of the internal combustion engine via a gear stage” and further the drawing does not even show “a gear stage”. Since the specification does not go into detail as to how the shaft generator is attached to the gear stage (e.g. the shaft of the engine is connected to the gear stage and the shaft of the gear stage is connected to the first power generator) and just discloses in the applicant’s specification that “a shaft generator that is driven via a mechanical output 11, namely via a driveshaft of the internal combustion engine 10” (in paragraph [0027]). For the purposes of treating the claim under prior art the language is interpreted as requiring a connection between the engine and the shaft generator (the first power generator) and has a gear stage connected in between.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0202353 A1 to Favaretto (Favaretto) in view of US Patent No. 6,054,776 to Sumi (Sumi).

In Reference to Claim 1
		Favaretto teaches (except for the bolded and italic recitations below):
A supercharging device for an internal combustion engine with a variable power curve comprising: 
an electric motor (24) 
a compressor (14) that is only driven by the electric motor (24) for supercharging the internal combustion engine (1) with air via an air feed passage (6); 
a first power generator (26) driven by the internal combustion engine (via drive shaft or transmission line (28)); and 
an electric energy accumulator (23), which is fed with electric energy via the first power generator (26), 
wherein for an energy supply the electric motor (24) is connected to electric energy stored in the electric energy accumulator (23) to drive the compressor (14) independently of a current load or an operating point on the variable power curve of the internal combustion engine (1) at a time, 
wherein the electric motor (24) is only supplied with electric energy from the electric energy accumulator (23), and 
wherein a conventional alternator is omitted for an energy supply to at least one consumer, a necessary energy for the energy supply being accessed from at least from the energy accumulator (23) (it is very well known in the art before the effective filing date of the claimed invention that the energy 
Favaretto is silent as to a conventional alternator is omitted for an energy supply to at least one consumer. However, it is known in the art before the effective filing date of the claimed invention a conventional alternator is omitted for an energy supply to at least one consumer when there is a generator/motor attached to the engine. For example, Sumi teaches that when having is a generator/motor attached to the engine, a conventional alternator is omitted for an energy supply to at least one consumer. Sumi further teaches that having such structures can reduce the weight of the vehicle and implicitly teaches that reduction in cost of manufacturing (see at least Sumi Figs. 1-2 and column 15 lines 43-52). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Favaretto to omit a conventional alternator for an energy supply to at least one consumer as taught by Sumi in order to reduce the weight of the vehicle and reduction in cost of manufacturing. 

In Reference to Claim 2


In Reference to Claim 3
The supercharging device according to Claim 1 (see rejection to claim 1 above), further comprising: 
a mechanical device (13) that is driveable by an exhaust gas flow; and 
a second power generator (21) configured for energy generation by the exhaust gas flow of the internal combustion engine (1) that is indirectly connected via a mechanical coupling (shaft) to the mechanical device (13) (see at least Favaretto Fig.1 and paragraphs 11-20).

In Reference to Claim 4
The supercharging device according to Claim 3 (see rejection to claim 3 above), wherein the second power generator (21) is a generator (21) configured to generate energy by the exhaust gas flow of the internal combustion engine (1) (see at least Favaretto Fig.1 and paragraphs 11-20).

In Reference to Claim 5
The supercharging device according to Claim 2 (see rejection to claim 2 above), wherein the first power generator (26) is a shaft generator (26) directly 

In Reference to Claim 6
The supercharging device according to Claim 3 (see rejection to claim 3 above), wherein the mechanical device (13) that is driveable by the exhaust gas flow of the internal combustion engine (1) is a turbine (13), which is drive-effectively connected to the second power generator (21) such that when the turbine (13) is rotated, the second power generator (21) is mechanically driven for generating electric energy (see at least Favaretto Fig.1 and paragraphs 11-20).

In Reference to Claim 7
The supercharging device according to Claim 6 (see rejection to claim 6 above), wherein the turbine (13) is drive-effectively connectable or connected to the first power generator (21) (see at least Favaretto Fig.1 and paragraphs 11-20).

In Reference to Claim 9
A system comprising: 
an internal combustion engine (1); and 
a supercharging device comprising: 
an electric motor (24) 
a compressor (14) that is only driven by the electric motor (24) for supercharging the internal combustion engine (1) with air via an air feed passage (6); 
a first power generator (26) driven by the internal combustion engine (1); 
an electric energy accumulator (23), which is fed with electric energy via the first power generator (26); 
a mechanical device (13) that is driveable by an exhaust gas flow; and 
a second power generator (21) configured for energy generation by the exhaust gas flow of the internal combustion engine (1) that is indirectly connected via a mechanical coupling to the mechanical device (13)

wherein the electric motor (24) is only supplied with electric energy from the electric energy accumulator (23), 
wherein the internal combustion engine (1) is drive-effectively connected to at least the first power generator (26) and/or the second power generator (21) indirectly via drive components (28) connected in between, and 
wherein a conventional alternator is omitted for an energy supply to at least one consumer, a necessary energy for the energy supply being accessed from at least from the energy accumulator (23) (it is very well known in the art before the effective filing date of the claimed invention that the energy accumulator (23) (battery within the vehicle) are used to supply necessary energy to at least one consumer (such as radio) in order to power the consumer. Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that the energy accumulator (23) (battery within the vehicle) are used to supply necessary energy to at least one consumer (such as radio) in order to power the consumer) (see at least Favaretto Fig.1 and paragraphs 11-20).
Favaretto is silent as to a conventional alternator is omitted for an energy supply to at least one consumer. However, it is known in the art before the effective filing date of the claimed invention a conventional alternator is omitted 

In Reference to Claim 10
The system according to Claim 9 (see rejection to claim 9 above), wherein the system is a hybrid drive system in which the internal combustion engine (1) represents one of the drive components (28 or 1) (see at least Favaretto Fig.1 and paragraphs 11-20).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Favaretto in view of Sumi and further in view of Applicant's Admitted Prior Art (AAPA).

Examiner’s note: Applicant did not traverse the official notice from the previous office action as noted below (see Response to Arguments below) therefore it is viewed as AAPA.

In Reference to Claim 8
Favaretto teaches (except for the bolded and italic recitations below):
The supercharging device according to Claim 3 (see rejection to claim 3 above), further comprising: 
a regulating and control device (29), which dependent on a respective current operating point of the internal combustion engine (1) controls an extent to which the first and/or the second power generator (26, 21) feeds a respective currently generated electric energy to the electric energy accumulator (23) and a respective remaining energy amount is dependent on engine load available for an energy sink or the consumer (see at least Favaretto Fig.1 and paragraphs 11-20). 
Favaretto does not explicitly teaches (bolded and italic recitations above) as to the battery (23) connected to an energy sink or a consumer (such as radio or other auxiliary devices of the vehicle). However, it well known in the art before the effective filing date of the claimed invention that the battery of the vehicle is connected to auxiliary devices such as radio and fans, etc. AAPA states that the battery of the vehicle can be connected to auxiliary devices such as radio and fans etc. in order to provide electric energy therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 9 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
The applicant argues that the reversible electric machine (27) of Favaretto fails to anticipate claim 5 since Favaretto discloses a transmission line 28 of the internal combustion engine 1, and that the reversible electric machine 27 can be mechanically connected to a drive shaft of the internal combustion engine 1, to a primary shaft of a gearbox, to a secondary shaft of a gearbox or directly to the drive wheels. However as noted in the rejection 112(b) above that the claim recitation is not clear as to what is required due to lack of description as to how the gear stage is connected to the shaft generator and to the engine in order to directly connected to an output of the engine therefore the claim is interpreted as requiring a connection between the engine and the  a gear stage connected in between, which is taught by Favaretto (the reversible electric machine 27 can be mechanically connected to a drive shaft of the internal combustion engine 1 via to a primary shaft of a gearbox; which is engine connected to the gearbox and shaft of the gearbox is connected to the reversible electric machine 27). Further Sumi teaches such structure in detail.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2015/0069832 A1 to Yamane et. al. (teaches to omit alternator within the system).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 15, 2021